Case 2:17-cv-02900-ES-JAD Document 67 Filed 01/21/21 Page 1 of 1 PageID: 706

                                                                           THREE GATEWAY CENTER
                                                                           100 Mulberry Street, 15th Floor
                                                                           Newark, NJ 07102
                                                                           T: 973.757.1100
                                                                           F: 973.757.1090
Marc D. Haefner                                                            WALSH.LAW
Direct Dial: (973) 757‐1013
mhaefner@walsh.law

                                               January 21, 2021

VIA ECF
Honorable Joseph A. Dickson, U.S.M.J.
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

        Re:      Marimar Textiles, Inc. v. Jude Clothing & Accessories Corporation, et al.
                 Case No.: 2:17-cv-02900 (ES)(JAD)

Dear Judge Dickson:

       This firm represents Defendants Jude Clothing & Accessories Corporation, Jude Connally
E-Commerce Corp., Jude Connally Sarasota Limited Liability Company, Jude Connally Westfield
Limited Liability Company, and Jude Connally Zimmerman (collectively “Defendants”) in the
above-referenced matter. We write to respectfully request that the Court’s February 5, 2021
deadline for parties cross Motions for Summary Judgment on liability only (D.E. 66) be extended
14 days until February 19, 2021.

        Plaintiff consents to and joins in this short extension request.

         If the requested extension is acceptable to Your Honor, we respectfully request that Your
Honor “So Order” this letter and have it entered on the docket. As always, we thank the Court for
its attention to this matter and are available should Your Honor require anything further.

                                                       Respectfully submitted,

                                                       s/ Marc D. Haefner

                                                       Marc D. Haefner

cc:     All Counsel of Record

                                       SO ORDERED this ____ day of January, 2021


                                       ________________________________
                                       Honorable Joseph A. Dickson, U.S.M.J.
